DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites “. . . execution of one or more different threads or processes of a file . . . “ 
Claim should recite “two or more different threads or processes . . “ or 
“at least one thread or process”
If choosing one then cannot be one different threads or processes.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Independent claim 1 (similar to claims 15 and 20) recites “tracking at least one attribute of a set of files using a particular index of a set of entries in a database, wherein each entry of the set of entries in the database corresponds to a different file of the set of files; receiving a file operation concurrent or after said tracking; querying the database for a subset of the set of entries having the particular index set to one or more values that satisfy a condition of the file operation, wherein the condition is defined using the at least one attribute; and performing the file operation against a subset of the set of files identified from said querying, wherein said querying identifies the subset of entries, and wherein each entry of the subset of entries corresponds to a different file of the subset of files.”
The impacted limitations as recited in the independent claims relate to the mere collection and organization of data, which reasonably encompasses applying mental processes as an idea of itself to data. 
The limitation of tracking at least one attribute of a set of files, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the computer system” nothing in the claim element precludes the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer processor to perform both the tracking and receiving steps is querying. The computer processor in these steps as recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing information based on a determined steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology. 
Therefore, the claims are not patent eligible.
Further the limitations in the dependent claims 2 – 14 and 16 – 19 merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
As to claims 2 and 16, there is no indication that the element (generating a first set of executable instances and an independently executing second set of executable instances; performing said tracking via execution of the first set of executable instances during a first time; and executing the file operation via execution of the second set of executable instances during a second time that is after said receiving and that is concurrent or after execution of the first set of executable instances, wherein executing the file operation comprises said querying and said performing the file operation) improves the functioning of a computer or improves any other technology. It merely describes the project data.  Therefore, the claim does not amount to more than the abstract idea.

As to claim 4, there is no indication that the element (tracking is performed by execution of one or more different threads or processes of a file system than said querying and said performing) improves the functioning of a computer or improves any other technology.  It merely describes the project data.  Therefore, the claim does not amount to more than the abstract idea. 
As to claims 5 and 18, there is no indication that the element (scanning the at least one file attribute of new or modified files from the set of files periodically with a first set of executable threads; and setting, by operation of the first set of executable threads, the particular index for an entry of a particular file in response to detecting the particular file in the set of files with the at least one attribute having one or more specified values) improves the functioning of a computer or improves any other technology.  It simply extracts timing data, which is purely descriptive of project elements/entities.  Therefore, the claim does not amount to more than the abstract idea. 
As to claims 6 and 19, there is no indication that the element (generating at least one executable thread of a second set of executable threads that execute 
As to claim 7, there is no indication that the element (setting comprises: updating, by operation of a first executable thread of the first set of executable threads, a value of the particular index for the entry of the particular file in response to the detecting that the particular file has a first attribute with a first value; and updating, by operation of a second executable thread of the first set of executable threads, a value of a different second index for the entry of the particular file in response to the detecting that the particular file has a second attribute with a different second value.) improves the functioning of a computer or improves any other technology.  It merely provides general computer implementation for organizing the project data.  Therefore, the claim does not amount to more than the abstract idea. 
As to claim 8, there is no indication that the element (the first attribute is a time-to-live ("TTL") attribute and the first value indicates that the TTL attribute for the particular file has expired; and wherein the second attribute is a last access time and the second value indicates that the last access time is greater than a threshold access time) improves the functioning of a computer or improves any other technology.  It merely provides general computer implementation for organizing the project data.  Therefore, the claim does not amount to more than the abstract idea. 

As to claim 10, there is no indication that the element (performing comprises: purging the subset of files by issuing a delete command to the different path and filename of each file of the subset of files) improves the functioning of a computer or improves any other technology.  It merely provides general computer implementation for organizing the project data.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 11, there is no indication that the element (identifying the set of files from a write queue of a file system, wherein the write queue comprises a list of modified files; and scanning the at least one attribute of the set of files upon the set of files being written to storage) improves the functioning of a computer or improves any other technology.  It merely provides general computer implementation for organizing the project data.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 12, there is no indication that the element (setting a first index of the set of entries for a first file of the set of files in response to detecting that a first attribute of the first file has changed at a first time; and setting a second index of the set of entries for a second file of the set of files in response to detecting that a second attribute of the second file has changed at a different second time.) improves the functioning of a computer or improves any other technology.  It merely provides general computer 
As to claim 13, there is no indication that the element (updating a second index, that is different than the particular index, while simultaneously performing the file operation against the subset of files identified from said querying) improves the functioning of a computer or improves any other technology It merely provides general computer implementation for organizing the project data. Therefore, the claim does not amount to more than the abstract idea.
As to claim 14, there is no indication that the element (removing the set of entries from the database in response to deleting the subset of files from storage as a result of performing the file operation) improves the functioning of a computer or improves any other technology.  It merely provides general computer implementation for organizing the project data. Therefore, the claim does not amount to more than the abstract idea.
Therefore, claims 1 – 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2020/0250086 issued to Sameed Khan et al. (“Khan”) and in view of USPGPUB 2014/0229513 issued to Derek Shiell et al. (“Shiell”).

With respect to claims 1, 15 and 20, Khan teaches a method, a device and a program product, comprising: 
tracking at least one attribute (TTL) of a set of files using a particular index of a set of entries in a database, wherein each entry of the set of entries in the database corresponds to a different file of the set of files (abstract, Counter tracker service; A read request for a counter designated to be only cached in a global cache is received. . . ., If the counter has already been created in the global cache, the counter is created in the global cache with an initial counter value while continually excluding the counter from being persisted in and retrieved from the one or more primary data sources. The counter is cached with a time-to-live (TTL) time period. The time-to-live time period is to be renewed on each subsequent read request of the counter. The counter is temporally stored in the data object cache until the TTL time period lapses); 
receiving a file operation concurrent or after said tracking(abstract, a read request for a counter designated to be only cached in a global cache is received); 
(when a large number of application threads representing multiple cache service consumers from a single system instance of the multitenant computing system concurrently attempt to access a cached data object whose time-to-live (TTL) time period has expired. The cache services may implement a If the cached data object is still within the grace period (or an extended TTL time period), the cache services can use versioning data as collected with an object state/data change invalidation strategy to determine whether the cached data object is invalidated (condition) because of any write action or CUD operation performed on underlying data or data entities that gives rise to the cached data object. If the cached data object is determined to be not invalidated, then the cached data object can still be served by the cache services to the cache service consumers. Additionally, optionally or alternatively, the cached data object can be concurrently loaded, for example with a backend thread without holding up the application threads representing the cache service consumers in a (thread) wait state. See also Fig. 4B).

Khan does not explicitly discloses query the database and performing the file operation against a subset of the set of files identified from said querying, wherein said querying identifies the subset of entries, and wherein each entry of the subset of entries corresponds to a different file of the subset of files.
Shiell discloses query the database (Para [0012]: the file system hashes the query string parameter to produce a filename modifier. The filename modifier is applied to the root file filename with the result specifying the name of the sought after file variant. Para [0030]: the query string parameters are hashed to produce the altered filename identifying the file variant) and 
performing the file operation against a subset of the set of files identified from said querying, wherein said querying identifies the subset of entries, and wherein each entry of the subset of entries corresponds to a different file of the subset of files (Shiell: Para [0024 – 0025]: a file system that automatically organizes files associated with different ).
Both of Khan and Shiell are same field of endeavor and they are both in the data processing art and therefore, they are combinable/modifiable.     
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Khan's counter tracker service with the teachings of Sheill’s file system enabling fast purges and file access system in order to storing, accessing, and managing files to a file system that provides efficient purging of stored files.
In a modifying system, the file system is configured to complete the operation targeting particular content by performing that operation on the file-level directory containing the particular content, the need to conduct a file-by-file traversal of the containing directory as a prerequisite to identify the files associated with the particular content is prevented and thus the operation is performed on the files individually.



As to claims 3 and 17, tracking comprises scanning metadata of the set of files, wherein the metadata comprises the at least one attribute; and wherein said querying comprises selecting the subset of files based on the subset of entries identified from said querying independently of said tracking or said scanning (Shiell: Para [0041 and 
As to claim 4, tracking is performed by execution of one or more different threads or processes of a file system than said querying and said performing (Khan, Para [0214]: Data change tracking using OVK version numbers as described herein may be implemented and/or performed by a cache invalidator (e.g., 124 of FIG. 1C, etc.). The cache invalidator may carry out data change tracking through a transaction observer, through invalidation API calls invoked from a processing thread (e.g., an application thread, a platform thread, etc.) on a write path, and so forth. 

As to claims 5 and 18, scanning the at least one file attribute of new or modified files from the set of files periodically with a first set of executable threads; and setting, by operation of the first set of executable threads, the particular index for an entry of a particular file in response to detecting the particular file in the set of files with the at least one attribute having one or more specified values (Shiell: Para [0027]: In performing the purge of the particular item of content, the prior art file system will scan all hundred files in the directory only to purge two files. In some instances, the prior art file system will scan all hundred files twice, with a first scan identifying and deleting the root file and a second scan identifying and deleting the file variant. Khan, Para [0034]: can be used to 
As to claims 6 and 19, generating at least one executable thread of a second set of executable threads that execute independently of the first set of executable threads in response to receiving the file operation; and determining, by operation of the at least one executable thread of the second set of executable threads, the subset of files implicated by the file operation based on indexes in the database (Shiell: Para [0027]: In performing the purge of the particular item of content, the prior art file system will scan all hundred files in the directory only to purge two files. In some instances, the prior art file system will scan all hundred files twice, with a first scan identifying and deleting the root file and a second scan identifying and deleting the file variant. Khan, Para [0034]: can be used to prevent the parallel application threads from generating multiple parallel reads to the same underlying data or data entities in the primary data sources).
As to claim 7, updating, by operation of a first executable thread of the first set of executable threads, a value of the particular index for the entry of the particular file in response to the detecting that the particular file has a first attribute with a first value; and updating, by operation of a second executable thread of the first set of executable threads, a value of a different second index for the entry of the particular file in response to the detecting that the particular file has a second attribute with a different second value (Khan [0035]: An extended TTL strategy may be supported or implemented by the cache services to minimize waiting times of accessing cached data objects. This is especially useful when a large number of application threads representing multiple cache service consumers from a single system instance of the multitenant computing system concurrently attempt to access a cached data object whose time-to-live (TTL) time period has expired. The ).
As to claim 8, the first attribute is a time-to-live ("TTL") attribute and the first value indicates that the TTL attribute for the particular file has expired; and wherein the second attribute is a last access time and the second value indicates that the last access time is greater than a threshold access time value (Khan [0035]: An extended TTL strategy may be supported or implemented by the cache services to minimize waiting times of accessing cached data objects. This is especially useful when a large number of application threads representing multiple cache service consumers from a single system instance of the multitenant computing system concurrently attempt to access a cached data object whose time-to-live (TTL) time period has expired).
As to claim 9, obtaining a directory path and filename of each file of the subset of files from each entry of the subset of entries identified from said querying (Khan, Para [0029 – 0030 and 0222]: the database system or the primary data sources are free from maintaining versioning data for cached data objects. A global cache such as CaaS can be directly used by the cache services to maintain versioning data for cached data objects in the cache. Using a specific type (or type name) of data entity to look up, in the one or more name-to-data-entity mappings, specific OVK key creator(s) corresponding to the specific type of data entity among all OVK key creators; using a specific type of write operations on a type of data entity to look up, in the one or more name-to-data-

As to claim 10, purging the subset of files by issuing a delete command to the different path and filename of each file of the subset of files (Shiell, Para [0014]: When the purge operation is first issued, the file system identifies the file-level directory that is the target of the purge operation and the file system renames the file-level directory. The renaming can be performed instantaneously, whereas physically deleting the directory and files would require significantly more time to complete).
As to claim 11, identifying the set of files from a write queue of a file system, wherein the write queue comprises a list of modified files; and scanning the at least one attribute of the set of files upon the set of files being written to storage (Khan, Para [0190]:  use cases for tracking invalidations (or incrementing OVK numbers in response to write actions/operations) in knowledge articles may use invalidation API calls. The invalidation API calls that have been placed in or with write actions/paths can queue or invoke invalidations as caused by a list of knowledge article write actions or CUD operations on underlying data or data entities in the cache services (118) or in the global cache therein. Para [0041]: The existing/staled version/value of the cached data object has TTL expired (hence has become staled) but still within an extended TTL time period with the cached data object not invalidated by state changes). 
the counter is created in the global cache with an initial counter value while continually excluding the counter from being persisted in and retrieved from the one or more primary data sources. The counter is cached with a time-to-live (TTL) time period. The time-to-live time period is to be renewed on each subsequent read request of the counter. The counter is temporally stored in the data object cache until the TTL time period lapses. 

As to claim 13, updating a second index, that is different than the particular index, while simultaneously performing the file operation against the subset of files identified from said querying (Khan, Para [0029]: the cache services can serve the consumers or clients with up-to-date versions or values of data objects with no or little reliance on the primary data sources in the database system. Cache invalidation strategies may be implemented to track object state/data changes caused by write actions--or create, update and delete (CUD) operations in one or more write paths--performed on underlying data or data entities (including but not limited to standard 
As to claim 14, removing the set of entries from the database in response to deleting the subset of files from storage as a result of performing the file operation (Khan, Para [0029]: the cache services can serve the consumers or clients with up-to-date versions or values of data objects with no or little reliance on the primary data sources in the database system. Cache invalidation strategies may be implemented to track object state/data changes caused by write actions--or create, update and delete (CUD) operations in one or more write paths--performed on underlying data or data entities (including but not limited to standard entities, custom defined entities, database tables used to instantiate data entities at runtime, etc.) giving rise to cached data objects maintained in cache by the cache services. See claim 1: caching the counter with a time-to-live (TTL) time period, wherein the time-to-live time period is to be renewed on each subsequent read request of the counter and wherein the counter is temporally stored in the global cache until the TTL time period lapses).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Habouzit (USPGPUB 2015/0347440): Document Tracking for safe save operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 4, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162